DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US 10,699,007).
As to claim 1, Gross discloses a method for automatically selecting a prognostic-surveillance technique to analyze a set of time-series signals, comprising: 
receiving the set of time-series signals obtained from sensors in a monitored system (column 3, lines 13-16); 
determining whether the set of time-series signals is univariate or multivariate (column 5, lines 14-39); and 
when the set of time-series signals is multivariate, determining whether there exist cross-correlations among signals in the set of time-series signals, when there exist cross-correlations, performing subsequent prognostic-surveillance operations by analyzing the cross- correlations (column 5, lines 14-21); and 
when the set of time-series signals is univariate, performing subsequent prognostic-surveillance operations by analyzing serial correlations for the univariate time-series signal (column 7, lines 32-59).

As to claim 7, Gross discloses the method of claim 1, wherein performing the subsequent prognostic-surveillance operations by analyzing the cross-correlations involves using a multivariate state estimation technique (MSET) model to analyze the cross-correlations (column 6, lines 32-37).

As to claim 8, Gross discloses the method of claim 7, wherein using the MSET model to analyze the cross-correlations involves: using the MSET model to generate estimated values based on subsequently received time-series signals from the monitored system; performing a pairwise differencing operation between actual values and the estimated values for the subsequently received time-series signals to produce residuals; and analyzing the residuals to detect the incipient anomalies in the monitored system (columns 3-4, lines 65-16).

As to claim 9, Gross discloses the method of claim 1, wherein when the set of time-series signals is multivariate, prior to the subsequent prognostic-surveillance operations, the method further comprises feeding the set of time-series signals through a data preprocessing pipeline, which includes preprocessors that perform one or more of the following operations on the set of time-series signals: missing value imputation; despiking; dequantization; unstairstepping; analytic resampling process (ARP) uniform sampling; ARP phase synchronization; multivariate memory vectorization; and tamperproofing (column 5, lines 1-13).

As to claim 10, Gross discloses the method of claim 1, wherein when the set of time-series signals is univariate, prior to the subsequent prognostic-surveillance operations, the method further comprises feeding the set of time-series signals through a data preprocessing pipeline, which includes preprocessors that perform one or more of the following operations on the set of time-series signals: ARP resampling to fill in missing values; despiking; dequantization; unstairstepping; and tamperproofing (column 5, lines 1-13).

As to claim 11, Gross discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for automatically selecting a prognostic-surveillance technique to analyze a set of time-series signals, the method comprising: 
receiving the set of time-series signals obtained from sensors in a monitored system (column 3, lines 13-16); 
determining whether the set of time-series signals is univariate or multivariate (column 5, lines 14-39); 
when the set of time-series signals is multivariate, determining whether there exist cross-correlations among signals in the set of time-series signals, when there exist cross-correlations, performing subsequent prognostic-surveillance operations by analyzing the cross-correlations (column 5, lines 14-21); and 
when the set of time-series signals is univariate, performing subsequent prognostic-surveillance operations by analyzing serial correlations for the univariate time-series signal (column 7, lines 32-59).

As to claim 16, Gross discloses the non-transitory computer-readable storage medium of claim 11, wherein when the set of time-series signals is multivariate, prior to the subsequent prognostic-surveillance operations, the method further comprises feeding the set of time-series signals through a data preprocessing pipeline, which includes preprocessors that perform one or more of the following operations on the set of time-series signals: missing value imputation; despiking; dequantization; unstairstepping; analytic resampling process (ARP) uniform sampling; ARP phase synchronization; multivariate memory vectorization; and tamperproofing (column 5, lines 1-13).

As to claim 17, Gross discloses the non-transitory computer-readable storage medium of claim 11, wherein when the set of time-series signals is univariate, prior to the subsequent prognostic-surveillance operations, the method further comprises feeding the set of time-series signals through a data preprocessing pipeline, which includes preprocessors that perform one or more of the following operations on the set of time-series signals: ARP resampling to fill in missing values; despiking; dequantization; unstairstepping; and tamperproofing (column 5, lines 1-13).

As to claim 18, Gross discloses a system that automatically selects a prognostic-surveillance technique to analyze a set of time-series signals, comprising: 
at least one processor and at least one associated memory; and 
a prognostic-surveillance mechanism that executes on the at least one processor, wherein during operation, the prognostic-surveillance mechanism: 
receives the set of time-series signals obtained from sensors in a monitored system (column 3, lines 13-16); 
determines whether the set of time-series signals is univariate or multivariate (column 5, lines 14-39); 
when the set of time-series signals is multivariate, determines whether there exist cross-correlations among signals in the set of time-series signals, when there exist cross-correlations, performs subsequent prognostic-surveillance operations by analyzing the cross-correlations (column 5, lines 14-21); and 
when the set of time-series signals is univariate, performs subsequent prognostic-surveillance operations by analyzing serial correlations for the univariate time-series signal (column 7, lines 32-59).

As to claim 19, Gross discloses the system of claim 17, wherein when the set of time-series signals is multivariate, prior to the subsequent prognostic-surveillance operations, the prognostic-surveillance mechanism feeds the set of time-series signals through a data preprocessing pipeline, which includes preprocessors that perform one or more of the following operations on the set of time-series signals: missing value imputation; despiking; dequantization; unstairstepping; analytic resampling process (ARP) uniform sampling; ARP phase synchronization; multivariate memory vectorization; and tamperproofing (column 5, lines 1-13).

As to claim 20, Gross discloses the system of claim 17, wherein when the set of time-series signals is univariate, prior to the subsequent prognostic-surveillance operations, the prognostic-surveillance mechanism feeds the set of time-series signals through a data preprocessing pipeline, which includes preprocessors that perform one or more of the following operations on the set of time-series signals: ARP resampling to fill in missing values; despiking; dequantization; unstairstepping; and tamperproofing (column 5, lines 1-13).

Allowable Subject Matter
Claims 2-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, prior art fails to disclose determining whether the received set of time-series signals are valid time- series signals composed of sequences of numerical values; and when the set of time-series signals are not valid time-series signals, rejecting the set of time-series signals and notifying a system user.
As to claims 3-5 prior art fails to disclose determining whether the univariate signal is stationary or dynamic;  when the univariate signal is stationary, using a serial correlation technique for stationary, univariate signals to analyze the univariate signal during the subsequent prognostic-surveillance operations; and when the univariate signal is dynamic, using a serial correlation technique for dynamic, univariate signals to analyze the univariate signal during the subsequent prognostic-surveillance operations. Claims 12-15 are allowable for the same reasons as claims 3-5. 
As to claims 6, prior art fails to disclose : removing signals with a significant number of missing values; removing flat signals; removing signals that lack cross-correlations with other signals; when at least two signals remain after removing signals, performing the subsequent prognostic-surveillance operations by analyzing the cross-correlations;  and  otherwise, rejecting the set of time-series signals and notifying a system user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Gross US 2018/0060151) discloses a system for validating a prognostic-surveillance mechanism, which detects anomalies that arise during operation of a computer system. During operation, the system obtains telemetry data comprising a set of raw signals gathered from sensors in the computer system during operation of the computer system, wherein the telemetry signals are gathered over a monitored time period (Abstract). 
Prior art Nikovski (US 9,984,334) discloses wherein anomalies in real time series are detected by first determining a similarity matrix of pairwise similarities between pairs of normal time series data. A spectral clustering procedure is applied to the similarity matrix to partition variables representing dimensions of the time series data into mutually exclusive groups. A model of normal behavior is estimated for each group. Then, for the real time series data, an anomaly score is determined, using the model for each group, and the anomaly score is compared to a predetermined threshold to signal the anomaly (Abstract).
Prior art Samardzija (US 2008/0082195) discloses a method and system of monitoring multivariate process data in a process plant, where the multivariate process data comprises a plurality of process variables each having a plurality of observations, includes defining each process variable as a process variable vector comprising a set of observation components, where the set of observation components comprises time dependent process data corresponding to the observations of the process variable, calculation, a multivariable transformation as a function of a plurality of process variable vector transformation (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113